Citation Nr: 1617639	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  10-22 681A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent disabling, for degenerative joint disease of the left knee.  

2.  Entitlement to an evaluation in excess of 10 percent disabling, for degenerative joint disease of the right knee.  

3.  Entitlement to an evaluation in excess of 10 percent disabling, for right knee instability, prior to May 27, 2008.

4.  Entitlement to a compensable rating, for right knee instability, on and after May 27, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Timothy A. Ralls, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to March 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.


REMAND

At his hearing before the Board in March 2016, the Veteran indicated he was not receiving treatment at the VA for his bilateral knee disorders, but was receiving treatment from a private physician, Dr. R. L.  Additionally, the Veteran stated he had been going to Zokl Physical Therapy Group from 2013.  Review of the electronic claims file reflects the last private treatment records regarding the Veteran's knees were received from Dr. R. L. in October 2011.  Additionally, the electronic claims file does not include any records from Zokl Physical Therapy Group.  The Board finds that a remand is necessary in order to attempt to obtain the private treatment records from Dr. R. L. and Zokl Physical Therapy Group.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. 3.159(c) (2015).

During his March 2016 hearing before the Board, the Veteran also reported increased symptomatology of his service-connected bilateral knee disability, including instability and functional limitations.  He claimed that he had painful extension, the range of motion of his knees had decreased, and instability of the knees had increased by about 50 or 60 percent since his claim.  The Veteran reported multiple flare-ups of the right knee and that it "gives way" two to three times a day.  Additionally, he reported the use of a metal orthotic brace for the right knee, as well as an elastic sleeve for both knees.  

Since the Veteran's last VA knee examination was conducted in May 2012 and based on the foregoing assertions, the Board finds that a remand is warranted in order to afford the Veteran a thorough and contemporaneous VA medical examination.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the record before the Board contains insufficient medical information for evaluation purposes).

Accordingly, the case is remanded for the following action:

1.  The RO must attempt to obtain the Veteran's private treatment records since 2011 from Dr. R. L. and all treatment records from Zokl Physical Therapy Group.  Additionally, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.   

All attempts to secure this evidence must be documented in the electronic claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded a VA examination to determine the current severity of his bilateral knee degenerative joint disease.  The electronic claims file, must be made available to the examiner and the examiner must indicate that these records were reviewed in the examination report.

All indicated testing must be conducted.  The examiner must conduct full range of motion studies on the service-connected knees.  The examiner must first record the range of motion of extension and flexion of the knees on clinical evaluation, in terms of degrees with a goniometer.  If there is clinical evidence of pain on motion, the examiner must indicate the specific degree of motion at which such pain begins.  The same range of motion studies must then be repeated after at least three repetitions and after any appropriate weight-bearing exertion.  The examiner must state the extent to which the Veteran experiences functional impairments, such as weakness, excess fatigability, lack of coordination, or pain due to repeated use or flare-ups, etc.  Objective evidence of loss of functional use can include the presence or absence of muscle atrophy and/or the presence or absence of changes in the skin indicative of disuse due to the service-connected knees. 

The examiner must address the Veteran's complaints of pain, instability, and giving way and report any lateral instability or recurrent subluxation found, as well as any meniscus abnormality.  

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Then, the RO must review the claims file and ensure that the requested development has been completed.  If there has not been substantial compliance with the above directive, the RO must implement corrective procedures.

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be re-adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

